Citation Nr: 0025452	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  97-28 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating exceeding 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO), which granted service 
connection for PTSD, with an initial rating of 30 percent.

The Board remanded the case in April 1998, to have the RO 
clarify which type of hearing the veteran wished to have 
before a member of the Board.  Upon clarification of this 
question, the veteran was scheduled for a travel board 
hearing that was to be conducted in North Little Rock on May 
21, 1999.  This hearing was not conducted because the veteran 
failed to show.  Thereafter, the veteran was scheduled for a 
videoconference hearing that was to be conducted on August 
22, 2000.  This hearing was not conducted as well because the 
veteran "declined the hearing" in person on the day of the 
hearing.  The claims folder has been returned to the Board 
for appellate review.


REMAND

The veteran and his private attorney contend that the 
severity of the service-connected PTSD warrants a 70 percent 
rating.  After a review of the evidentiary record, the Board 
finds that additional development is necessary, for the 
reasons discussed in the following three paragraphs.

First, the Board notes that the matter on appeal has been 
historically addressed by VA as a regular claim for an 
increased rating, rather than as a claim in which the veteran 
disagrees with an initial, or original, rating award.  In 
this regard, it is noted that, in the very recent case of 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims ("the Court") held, in 
pertinent part, that the RO had never properly provided the 
appellant with a statement of the case concerning an issue, 
as the document addressing that issue "mistakenly treated a 
right-testicle claim as one for an '[i]ncreased evaluation 
for service[-]connected ... residuals of surgery to right 
testicle,' ... rather than as a disagreement with the original 
rating award, which is what it was."  Fenderson, at 132 
(emphasis in the original).  The Court then indicated that 
"this distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a statement of the case.  Id.  In Fenderson, the 
Court also held that, in this type of cases, the potential 
for "staged" ratings for separate periods of time must be 
considered.  Fenderson, at 126.  In the present case, it does 
not appear that the Fenderson doctrine has been taken into 
consideration at the RO level.

Second, the Board notes that the rating criteria for rating 
mental disorders, including the specific criteria addressing 
PTSD, were amended effective on November 7, 1996, while the 
present appeal was pending.  However, a review of the record 
shows that the RO has only considered the veteran's claim for 
an initial rating exceeding 30 percent under the new (i.e., 
post-November 7, 1996) criteria, notwithstanding the fact 
that the veteran filed his claim in May 1996, that is, 
several months prior to the effective date of the 1996 
amendments.  (The RO did grant the 30 percent rating under 
the old criteria, but failed to discuss, at any time, higher 
ratings under the same criteria.)  The Court has said that, 
where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version that is most 
favorable to the claimant should apply, unless Congress has 
provided otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

Third, the Board notes that, in a September 1997 letter, the 
veteran's private attorney implied that the veteran was in 
receipt of disability compensation from the Social Security 
Administration.  However, the record does not show that these 
records, which may contain evidence relevant to the veteran's 
claim, were ever requested.  "When VA is put on notice prior 
to the issuance of a final decision of the possible existence 
of certain records and their relevance, the BVA must seek to 
obtain those records."  Hayes v. Brown, 9 Vet. App. 67, 73-
74 (1994) (quoting Murincsak v. Derwinski, 2 Vet. App. 363, 
373 (1992)).  Part of the Secretary's obligation is to review 
a complete record.  VA is required to obtain evidence, 
including decisions by administrative law judges from the 
Social Security Administration, and to give that evidence 
appropriate consideration and weight.  VA fails in its duty 
to assist the veteran by not obtaining his Social Security 
Administration records.  Baker v. West, 11 Vet. App. 163, 169 
(1998) (citing Hayes)). 

In view of the foregoing, the above matter is regrettably 
remanded for the following action/development:

1.  The RO should clarify with the 
veteran whether he is indeed in receipt 
of disability compensation benefits from 
the Social Security Administration.  If 
he answers in the affirmative, the RO 
should then take all necessary steps to 
secure copies of the actual decision 
granting said benefits, and of the 
medical evidence on which that decision 
was based.  This development should be 
fully reflected in the record, and any 
such evidence secured should be 
associated with the file.

2.  After the above development has been 
fully accomplished and documented in the 
file, the RO should re-adjudicate the 
matter hereby being remanded.  The re-
adjudication should reflect the RO's 
consideration of the potential 
applicability of staged ratings, as well 
as a review of the case under the rating 
criteria that were in effect both prior 
to, and after, November 1996, for rating 
service-connected mental disorders.

If, upon re-adjudication, the benefit 
sought on appeal remains denied, the RO 
should furnish the veteran and his 
private attorney another supplemental 
statement of the case, setting forth the 
rationale for the denial, and advising 
the veteran of his right to respond.  
After the veteran and his private 
attorney have had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




